

113 S1881 IS: Veteran Education Empowerment Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1881IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Rosen (for herself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo reauthorize and improve a grant program to assist institutions of higher education in establishing, maintaining, improving, and operating Student Veteran Centers.1.Short titleThis Act may be cited as the Veteran Education Empowerment Act.2.FindingsCongress finds the following:(1)More than 1,000,000 veterans attend institutions of higher education each year.(2)Veterans face unique challenges in transitioning from the battlefield to the classroom and eventually to the workforce, including: age differences, family obligations, significant time away from academic life, and service-related disabilities.(3)The National Education Association found that student veterans can feel lonely and vulnerable on campus and that connecting student veterans can effectively ease this isolation by bringing together new student veterans with those who have already successfully navigated the first few semesters of college.(4)According to Mission United—a United Way program that helps veterans re-acclimate to civilian life—it is often essential for student veterans to be mentored by another veteran who understands their mindset and experience.(5)Student Veteran Centers are recognized as an institutional best practice by Student Veterans of America.(6)The American Council on Education, which represents more than 1,700 institutions of higher education across the United States, has called having a dedicated space for veterans on campus a promising way for colleges and universities to better serve veterans on campus and a critical component of many colleges’ efforts to serve their student veterans.(7)The Department of Education included as one of its 8 Keys to Veterans’ Success that colleges and universities should coordinate and centralize campus efforts for all veterans, together with the creation of a designated space for them.(8)Budget constraints often make it difficult or impossible for institutions of higher education to dedicate space to veteran offices, lounges, or student centers.(9)The 110th Congress authorized the funding of Student Veteran Centers through the Centers of Excellence for Veteran Student Success under part T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t). Congress also chose to appropriate funding for this program for fiscal year 2015 under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235).(10)According to the Department of Education, federally funded Student Veteran Centers and staff have generated improved recruitment, retention, and graduation rates, have helped student veterans feel better connected across campus, and have directly contributed to the successful academic outcomes of student veterans.3.Grant program to establish, maintain, and improve Student Veteran CentersPart T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t) is amended to read as follows:TGrants for Student Veteran Centers873.Grants for Student Veteran Centers(a)Grants authorizedSubject to the availability of appropriations under subsection (h), the Secretary shall award grants to institutions of higher education or consortia of institutions of higher education to assist in the establishment, maintenance, improvement, and operation of Student Veteran Centers.(b)Eligibility(1)ApplicationAn institution or consortium seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)CriteriaThe Secretary may award a grant under subsection (a) to an institution or a consortium if the institution or consortium meets each of the following criteria:(A)The institution or consortium enrolls in undergraduate or graduate courses—(i)a significant number of student veterans, members of the Armed Forces serving on active duty, or members of a reserve component of the Armed Forces; or(ii)a significant percentage of student veterans, members of the Armed Forces serving on active duty, or members of a reserve component of the Armed Forces,as measured by comparing, for the most recent academic year for which data are available, the number or percentage of student veterans, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who are enrolled in undergraduate or graduate courses at the institution or consortium, with the average number or percentage of student veterans, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who were enrolled in undergraduate or graduate courses at comparable institutions or consortia of institutions.(B)The institution or consortium presents a sustainability plan to demonstrate that the Student Veteran Center will be maintained and will continue to operate after the grant period has ended.(3)Selection criteriaIn awarding grants under subsection (a), the Secretary shall provide the following:(A)Priority consideration to institutions or consortia that meet one or more of the following criteria:(i)The institution or consortium is located in a region or community that has a significant population of veterans.(ii)The institution or consortium considers the need to serve student veterans at a wide range of institutions of higher education, including the need to provide equitable distribution of grants to institutions of various sizes, geographic locations, and institutions in urban and rural areas. (iii)The institution or consortium carries out programs or activities that assist veterans in the local community, and the spouses or partners and children of student veterans.(iv)The institution or consortium partners in its veteran-specific programming with nonprofit veteran service organizations, local workforce development organizations, or other institutions of higher education.(v)The institution or consortium commits to hiring a staff at the Student Veteran Center that includes veterans (including student veteran volunteers and student veterans participating in a Federal work-study program under part C of title IV, a work-study program administered by the Secretary of Veteran Affairs, or a State work-study program).(vi)The institution or consortium commits to providing an orientation for student veterans that—(I)is separate from the new student orientation provided by the institution or consortium; and(II)provides student veterans with information on the benefits and resources available to such students at or through the institution or consortium.(vii)The institution or consortium commits to using a portion of the grant received under this section to develop or maintain a student veteran retention program carried out by the Student Veteran Center.(viii)The institution or consortium commits to providing mental health counseling to its student veterans (and the spouses or partners and children of such students).(B)Equitable distribution of such grants to institutions or consortia of various sizes, geographic locations, and in urban and rural areas.(c)Use of funds(1)In generalAn institution or consortium that is awarded a grant under subsection (a) shall use such grant to establish, maintain, improve, or operate a Student Veteran Center.(2)Other allowable usesAn institution or consortium receiving a grant under subsection (a) may use a portion of such grant to carry out supportive instruction services for student veterans, including—(A)assistance with special admissions and transfer of credit from previous postsecondary education or experience; and(B)any other support services the institution or consortium determines to be necessary to ensure the success of student veterans in achieving education and career goals.(d)Amounts awarded(1)DurationEach grant awarded under subsection (a) shall be for a 4-year period.(2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. The Secretary shall disburse to an institution or consortium the amount awarded under the grant in such amounts and at such times during the grant period as the Secretary determines appropriate.(e)ReportFrom the amounts appropriated to carry out this section, and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to Congress a report on the grant program established under subsection (a), including—(1)the number of grants awarded;(2)the institutions of higher education and consortia that have received grants;(3)with respect to each such institution of higher education and consortium—(A)the amounts awarded;(B)how such institution or consortium used such amounts;(C)a description of the demographics of student veterans (and spouses or partners and children of such students) to whom services were offered as a result of the award, including students that are women and belong to minority groups;(D)the number of student veterans (and spouses or partners and children of such students) to whom services were offered as a result of the award, and a description of the services that were offered and provided; and(E)data enumerating whether the use of the amounts awarded helped student veterans at the institution or consortium toward completion of a degree, certificate, or credential;(4)best practices for student veteran success, identified by reviewing data provided by institutions and consortia that received a grant under this section; and(5)a determination by the Secretary with respect to whether the grant program under this section should be extended or expanded.(f)Department of Education best practices websiteSubject to the availability of appropriations under subsection (h) and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall develop and implement a website for Student Veteran Centers at institutions of higher education, which details best practices for serving student veterans at institutions of higher education.(g)DefinitionsIn this section:(1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.(2)Student Veteran CenterThe term Student Veteran Center means a dedicated space on a campus of an institution of higher education that provides students who are veterans, members of the Armed Forces serving on active duty, or members of a reserve component of the Armed Forces with the following:(A)A lounge or meeting space for such student veterans (and the spouses or partners and children of such students), and veterans in the community.(B)A centralized office for student veteran services that—(i)is a single point of contact to coordinate comprehensive support services for student veterans;(ii)is staffed by trained employees and volunteers, which includes veterans and at least one full-time employee or volunteer who is trained as a veterans’ benefits counselor;(iii)provides student veterans with assistance relating to—(I)transitioning from the military to student life;(II)transitioning from the military to the civilian workforce;(III)networking with other student veterans and veterans in the community;(IV)understanding and obtaining benefits provided by the institution of higher education, Federal Government, and State for which such students may be eligible;(V)understanding how to succeed in the institution of higher education, including by understanding academic policies, the course selection process, and institutional policies and practices related to the transfer of academic credits; and(VI)understanding disability-related rights and protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and(iv)provides comprehensive academic and tutoring services for student veterans, including peer-to-peer tutoring and academic mentorship.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2022 and each of the 7 succeeding fiscal years..